Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This action is in response to applicant’s amendment of 08 March 2021.  Claims 1-7, 10-18 and 20 are pending and have been considered as follows.   
Allowable Subject Matter
Claims 1-7, 10-18 and 20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Gibson et al. (US 2013/0262222) teaches devices and methods for providing route guidance by maintaining a plurality of user preferences, receiving a beginning location and an ending location of a trip, and receiving a trip purpose of the trip. Such devices and methods automatically generate multiple different routes between the beginning location and the ending location, automatically create a subset of less than all of the user preferences that match the trip purpose to produce purpose-specific preferences, and automatically rank the multiple different routes by ranking routes that match more of the purpose-specific preferences ahead of routes that match less of the purpose-specific preferences to produce a ranked order. Then, such devices and methods automatically output the multiple different routes in the ranked order.
Further, Hwang et al. (US 2010/0211304) teaches methods and systems of personalizing navigation for a user on a computer system are generally disclosed. Example methods and systems can be arranged for evaluating user observation data 
Still further, König et al. (US 2017/0314944) teaches a method is disclosed for determining a route taken by a user at a decision point in a navigable network in an area covered by an electronic map. The map comprises a plurality of segments representing navigable segments of the navigable network in the area covered by the electronic map. A user is travelling along a main route from an origin to a destination. An upcoming decision point is identified, and one or more alternative routes between the decision point and the destination generated. Data indicative of each route is stored in a route pool, associated with data indicative of the outgoing segment at the decision point that forms part of the route. Each route passes along a different outgoing segment, and which segments are all different to an outgoing segment included in a continuation of the main route. When the user has passed through the decision point, it is determined whether the current position of the user lies on the outgoing segment forming the continuation of the main route. If so, the main route continues to be used as the main route after passing through the decision point. If not, it is determined whether the current position is on an outgoing segment associated with one of the stored 
In regards to independents claims 1 and 13, Gibson et al., Hwang et al. and König et al. taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious: 

during travel of a prior route including one or more prior-route segments for a utilized mode of transportation, detect a stop of the navigation device along the prior route; 

based on detecting the stop, display a graphical user interface element configured to receive intraroute feedback; 

receive the intraroute feedback via the graphical user interface element; 

determine a preferred route characteristic of a user for the utilized mode of transportation based on at least the intraroute feedback and prior-route characteristics of the one or more prior-route segments; 

store the determined preferred route characteristic of the user for the utilized mode of transportation; Page 2 of 15Application No. 16/821,874 Application Filing Date: March 17, 2020 

Docket No. 360068A-US-CNTreceive a request for a route from a starting location to an ending location via the one or more input devices; 

user route preferences for the user, the user route preferences indicating one or more preferred route characteristics for each of a plurality of modes of transportation, including the determined preferred route characteristic for the utilized mode of transportation on the prior route; 

determine a mode of transportation for the user for the route, wherein the determined mode of transportation is the utilized mode of transportation on the prior route; 


generate a personalized route that includes at least one route segment for the determined mode of transportation having route segment data indicating at least the preferred route characteristic for the determined mode of transportation

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667